Citation Nr: 1638035	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-27 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a left knee disability. 

2. Entitlement to an initial compensable rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

These claims must be remanded for further development in accordance with VA's duty to assist, as explained below.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claims are afforded every consideration.

A new VA medical opinion must be obtained regarding the issue of service connection for the Veteran's left knee osteoarthritis.  In finding against a relationship to service, the examiner's November 2010 opinion relied solely on the fact that although the Veteran was treated for left knee bursitis during service in August 1969, he did not appear to have symptoms or problems by the time of the separation examination, which only notes that the Veteran had been treated for right knee bursitis with no complications or sequelae.  

The examiner did not address the issue of whether the in-service bursitis, which was severe enough to warrant an injection, combined with stress on the knee from basic training and duties loading missiles, may have led to the gradual development of osteoarthritis over time.  Cf. Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (holding that an examination was inadequate where the examiner ignored lay statements and relied solely on the absence of evidence in the STRs to provide a negative opinion).  In this regard, the Veteran stated in a June 2010 letter that he spent his four years of service on his knees loading missiles onto aircraft, which is consistent with his military occupational specialty as a Weapons Maintenance Specialist.  Further, in his June 2011 notice of disagreement, he stated that although he had been prescribed rest, heat, and light duty for his left knee bursitis, his drill sergeant would not excuse him from full basic training. 

The examiner also did not address the Veteran's statement, as documented in the August 2010 VA examination report, that his in-service left knee symptoms improved about a month after being treated with a local injection, but that since then his symptoms had recurred one to two times per year and then became chronic over the past five years.  Cf. Dalton, 21 Vet. App. at 39.  

Accordingly, a new medical opinion must be obtained which addresses the above issues.  

Additionally, the Veteran should be requested to submit, or authorize VA to request on his behalf, private treatment records pertaining to his knee earlier than 2007.  In this regard, the Veteran only authorized the release of private treatment records from the office of C. Phillips, MD, from December 2007 forward, as reflected in a May 2010 VA Form 21-4142.  Notably, a November 2007 private treatment record from the office of Dr. Phillips reflects that the Veteran had experienced knee trouble in the past, and a June 2005 note from Dr. Phillips reflects that the Veteran had knee arthritis.  The June 2005 note and the reference to an earlier history of knee problems indicate that earlier treatment records might exist.  Earlier records would be helpful in determining whether the Veteran's current knee disability is related to service, as there is a period of over thirty years between the Veteran's separation from service in July 1973 and the earliest post-service documentation of knee problems. 

With regard to the initial rating of the Veteran's service-connected hearing loss, a new VA audiological examination must be provided to assess its current severity.  See 38 C.F.R. § 3.327(a) (2016); Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007).  The last VA examination was performed in August 2010 and is now over six years old.  The Veteran indicated in his September 2012 substantive appeal (VA Form 9) that his hearing loss has worsened since then, stating that he was planning to seek treatment at VA for it.  

Finally, the Veteran's outstanding VA treatment records from October 2010 forward should be added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify and authorize the release of any treatment records pertaining to his left knee prior to 2007, and preferably since the earliest treatment after service, including from the office of C. Phillips, MD.  He should also be invited to submit these records himself.  Then, take appropriate steps to obtain any outstanding records sufficiently identified by the Veteran, provided he has authorized their release. 

2. The Veteran's outstanding VA treatment records from the West Palm Beach VA Medical Center dating from October 2010 forward must be added to the claims file. 

3. Then, obtain a new VA medical opinion on the issue of service connection for the Veteran's left knee disability.  The claims file must be made available to the examiner for review.  

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's left knee osteoarthritis is related to the bursitis treated in service, as well as the strain on the knee from basic training and being on his knees loading missiles onto aircraft.  

The examiner must provide a complete explanation in support of the conclusion reached.  In this regard, the examiner may not rely solely on the fact that the Veteran's knees were evaluated as normal at separation, or that there was a notation in the separation examination indicating that his bursitis had resolved.  Rather, the examiner must directly address the issue of whether the in-service bursitis, in conjunction with strain on the knee such as from loading missiles onto aircraft and having to participate in full basic training even when rest and light duty for his knee was prescribed, caused the gradual development of osteoarthritis over time.  The examiner must also consider the Veteran's statement in the August 2010 VA examination report that although his in-service left knee symptoms resolved after a month, he experienced recurrent symptoms once or twice per year which became chronic around 2005 (i.e. the last 5 years preceding the August 2010 examination).  The examiner should also review, but need not discuss, the articles on bursitis and osteoarthritis submitted by the Veteran. 

4. Arrange for a new audiological examination to assess the current severity of the Veteran's bilateral hearing loss.  The claims file must be made available to the examiner for review.  All pertinent clinical findings must be recorded, as well as a description of any functional impairment caused by the hearing loss. 

5. Finally, after completing any other development that may be indicated, readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




